Title: Session of Virginia Council of State, 10 November 1778
From: Virginia Council of State
To: 



Tuesday November 10th 1778.


present
His Excellency;
John PageDavid Jameson
Dudley DiggesJames Madison
Thomas WalkerAnd
Nathaniel HarrisonBolling Stark
Esquires.


The Board taking into consideration the perilous Situation of the People of Monongalia County, Advised the Governor that orders be given to convey 130 Rifles belonging to the public at Fredericksburg, to that County addressed to the Care of the County Lieutenant with Directions to sell them for their value to such of the Inhabitants who from their particular Situation & Circumstances are most in want of Arms & who are most likely to make proper use of them: That he pay to John Pierce DuVall Esquire two hundred & forty pounds for transporting the said Arms & one thousand pounds powder out of the money arising from the Sale of the said Arms according to contract entered into with Colonel Gaddis of Monongalia, & it was accordingly Ordered by the Governor.
Adjourned till tomorrow 10 oClock
Signed  John Page
Dudley Digges
Thos Walker
Nathl Harrison
David Jameson
James Madison
Bolling Stark
 